MEMORANDUM DECISION
                                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D),                                        May 11 2018, 10:10 am
this Memorandum Decision shall not be                                              CLERK
regarded as precedent or cited before any                                      Indiana Supreme Court
                                                                                  Court of Appeals
court except for the purpose of establishing                                        and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy P. Broden                                       Curtis T. Hill, Jr.
Lafayette, Indiana                                      Attorney General of Indiana
                                                        James B. Martin
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Stephen Keith Bolin, Jr.,                               May 11, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        79A05-1710-CR-2442
        v.                                              Appeal from the Tippecanoe
                                                        Superior Court
State of Indiana,                                       The Honorable Sean M. Persin,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        79D05-1701-F6-38



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A05-1710-CR-2442 | May 11, 2018            Page 1 of 12
[1]   Stephen Keith Bolin, Jr.,1 appeals his conviction for obstruction of justice as a

      level 6 felony. Bolin raises one issue which we revise and restate as whether the

      evidence is sufficient to sustain his conviction. We affirm.


                                         Facts and Procedural History

[2]   Tippecanoe County Sheriff’s Lieutenant Travis Dowell investigated James

      Tran, and the investigation led to charges against Tran of molesting his three

      foster children. In September 2016, Tran was in the Tippecanoe County Jail

      while the case against him was pending.


[3]   On September 4, 2016, Bolin was released from the Tippecanoe County Jail. In

      September 2016, Lieutenant Dowell received emails regarding the Tran case.

      At 10:49 p.m. on September 11, 2016, an email from “Samual Smith” from

      email address samualsmith645@gmail.com was sent to

      jconline.com@gmail.com, wlfi.com@gmail.com, Lieutenant Dowell, and Brett

      Gibson, which stated:


               I am a respectable person in the Church and would lose that
               position if I physically came forward and stated what I heard[.]


               I overheard a conversation between Lindsey Bishop and [S.T.]
               that the plan to falsely accuse [S.T.’s] father of Sexual acts was



      1
        The caption page of Appellant’s Brief lists Bolin’s name as “STEPHEN KEITH BOLIN JR.” Appellant’s
      Brief at 1. At the August 16, 2017 hearing, Bolin stated that he was “actually . . . not a junior” and that the
      “State was the one that turned around and flagged me a junior but I – I – it’s ever on any my records that
      (inaudible).” Transcript Volume 1 at 4. Dawn Gross, an investigator for the Tippecanoe County
      Prosecutor’s Office, testified that Bolin’s father’s name was Stephen K. Bolin and when asked if Bolin was
      “sometimes also referred to as Stephen K. Bolin Jr.,” she answered affirmatively. Id. at 78.

      Court of Appeals of Indiana | Memorandum Decision 79A05-1710-CR-2442 | May 11, 2018                 Page 2 of 12
                working perfectly. They was laughing about how they got our
                Church Counselor Susan Moody and [S.T.’s] 2 sister’s [sic] to go
                along with the false accusations. I also overheard them state that
                Detective Rowell knew that [S.T.] was still a Virgin. I had to ask
                myself as a person of GOD How can I sit here and let an
                Innocent man go to prison for something he did do, As someone
                in my position, I can’t physically come forward because of my
                oath to the church, but I can let the Press know.


      State’s Exhibit 1.


[4]   At 12:52 a.m. on September 12, 2016, “Samual Smith” sent an email message

      to Lieutenant Dowell and Gibson which stated:


                I am a respectable person in the church and would lose that
                position if I Physically came forward and stated what I heard. I
                overheard a conversation between Lindsey Bishop and [S.T.] that
                the plan to falsely accuse [S.T.’s] father of Sexual acts was
                working perfectly. They was laughing about how they got our
                Church Counselor Susan Moody and [S.T.’s] 2 sister’s [sic] to go
                along with the false accusations. I also overheard them state that
                Detective Rowell knew that [S.T.] was still a Virgin. I had to ask
                myself as a person of GOD, how can I sit here and let an
                Innocent man go to Prison for something he didn’t do, as
                someone in my position, I can’t physically come forward because
                of my oath to the church, but I can let you know of the situation.


      State’s Exhibit 2.


[5]   At 1:08 a.m. that same day, an email from “[S]tephen [B]olin” from the email

      address singlefather_of_one@yahoo.com was sent to Lieutenant Dowell which

      stated:



      Court of Appeals of Indiana | Memorandum Decision 79A05-1710-CR-2442 | May 11, 2018   Page 3 of 12
        I am letting you know that today I am filling [sic] a letter with the
        Courts concerning Mr. Tran. I am not going to allow you or the
        Prosecutors [sic] office to Convict an Innocent Man. I also
        wanted to let you know that there is a Good Possibility that Mr.
        Tran will have a New Attorney by the end of this week who
        won’t be bullied by the Prosecutors [sic] Office. Good Luck.


        Sincerely


        Stephen K. Bolin


State’s Exhibit 3. An attachment to the email contained a letter dated

September 12, 2016, from “Stephen K. Bolin ‘Defendants [sic] Legal Advisor,’”

addressed to Judge Thomas Busch, regarding Tran’s case. State’s Exhibit 3a.

The letter states:


        Dear Honorable judge [sic] Busch


        My name is Stephen K. Bolin, I was the Defendant’s roommate
        from June 25th, 2016 till September 4th, 2016. During that time
        we discussed his Legal Case in Gear [sic] Detail, he has always
        stated that he never did what the 3 supposed victims stated he
        did. On August 12th, 2016 the Defendant received the State’s
        Discovery from his Attorney. During the whole time I was his
        roommate the Defendant’s Attorney never responded to any
        letter’s [sic] or phone calls from his Client. After receiving the
        State’s Discovery we went over the State’s Case in Great Detail,
        we discovered that victims #1 and #2 description of the
        Defendant’s “Penis” is totally incorrect, as his Legal Advisor I
        had to see for myself. Description: length: Short, Color: almost
        brown, Pubic Hair: shaved, Birthmark Location: #1 Black
        birthmark on tip of Penis, #2 Black birthmark on top left side of
        shaft. If victims #1 and #2 had done the things they claim, they

Court of Appeals of Indiana | Memorandum Decision 79A05-1710-CR-2442 | May 11, 2018   Page 4 of 12
              would have described the Birthmarks. I was also informed that
              victims #2 and #3 denied having anything done to them by the
              Defendant on June 5th, 2016, and then between June 5th, 2016
              and June 12th, 2016 they talked and was [sic] coerced by victim
              #1 to change their stories, [L.T.] is the witness that they talked.
              [sic] This can also be proven through victims #1 and #2
              statements to the police, the only way that they could have came
              up with the same situation[’]s and yet they are both not telling
              the truth is if one of them told the other what to say. The reason
              this is being presented to you is because the Defendant feels his
              Attorney own,t taking [sic] his case seriously, and the Defendant
              is also afraid that once the State see,s [sic] our evidence, they will
              tamper with their own evidence to frame my Client. I ask that
              this Court take this seriously and take the appropriate action.


      State’s Exhibit 3a. The document was signed by Stephen K. Bolin.


[6]   Lieutenant Dowell initiated an investigation of the assertions in the email

      messages and sent the messages to Dawn Gross, an investigator for the

      Tippecanoe County Prosecutor’s Office. Investigator Gross initiated an

      investigation based upon the allegations in the emails. She contacted Susan

      Moody, a counselor, a Sunday School teacher, and the person to whom the first

      victim disclosed the allegations in the Tran case. Investigator Gross was unable

      to find any Samual Smith affiliated with the church in Russiaville where

      Moody and Lindsey Bishop attended church and where S.T. had previously

      attended, determined that the victims had not met a person named Samual

      Smith, and found that S.T. was not attending the church in Russiaville “at this

      particular time when Samual Smith supposedly heard this conversation.”

      Transcript at 75.


      Court of Appeals of Indiana | Memorandum Decision 79A05-1710-CR-2442 | May 11, 2018   Page 5 of 12
[7]   On the morning of September 12, 2016, Bolin showed up at the Tippecanoe

      County Prosecutor’s Office without an appointment. Bolin told Investigator

      Gross that he was Tran’s “Bunkie for 75 days” and that the victims never stated

      anything about the birthmarks on Tran’s penis. State’s Exhibit 4a at 1. He

      acknowledged sending emails to Gibson and Lieutenant Dowell concerning

      James Tran. He denied sending an email stating he was Samuel Smith. He

      indicated that his email address was singlefather_of_1@yahoo.com. He also

      indicated that he accessed the internet from Purdue and Ivy Tech and that he

      did not access the internet on his phone.


[8]   At some point, Investigator Gross discovered some phone calls between Tran in

      the Tippecanoe County Jail and phone number 765-476-3214. In December

      2016, she talked to John Whitus who had been Bolin’s roommate at a hotel in

      Lafayette, Indiana, between September 7th and 13th, 2016, but she did not find

      any phone calls between Tran and Whitus or any other link between Tran and

      Whitus. Investigator Gross also re-interviewed the victims, Lindsey Bishop,

      other church members, Moody, and Pastor Bishop. When she “re-interviewed

      or approached the two ladies from the church” and the victims, they were

      upset. Transcript at 98.


[9]   Sean Leshney, the chief digital forensics investigator for the Tippecanoe County

      Prosecutor’s Office, performed an investigation on the emails contained in

      State’s Exhibits 1, 2, 3, and 3a forwarded by Lieutenant Dowell and received

      records from Yahoo and Google. Investigator Leshney determined that the

      email address of samualsmith645@gmail.com was created on September 11,

      Court of Appeals of Indiana | Memorandum Decision 79A05-1710-CR-2442 | May 11, 2018   Page 6 of 12
       2016. He discovered that the email account was verified through phone

       number 765-476-3214, that the phone number was associated with two different

       email addresses, samualsmith645@gmail.com and

       stephenbolin645@gmail.com. He also discovered that the recovery phone

       number for the email address of singlefather_of_one@yahoo.com was 765-476-

       3214. He determined that both the singlefather_of_one@yahoo.com and

       samualsmith645@gmail.com addresses were using the same IP address on

       September 11th and 12th and that that IP address for the date range of

       September 1st to October 1st 2016 was assigned to the Knights Inn in Lafayette.

       Investigator Leshney went to the Knights Inn and learned that Bolin had been

       staying at the Knights Inn from September 7th to September 14th. He also

       investigated an assertion that Bolin had sent an email from Ivy Tech, but he did

       not see any IP addresses connected with Ivy Tech.


[10]   On January 9, 2017, the State charged Bolin with obstruction of justice as a

       level 6 felony and false informing as a class A misdemeanor. On February 15,

       2017, the State also alleged that Bolin was an habitual offender.


[11]   On August 22, 2017, the court held a bench trial. The State presented the

       testimony of Lieutenant Dowell, Investigator Gross, and Investigator Leshney,

       and the court found Bolin guilty as charged. Bolin waived a bench trial on the

       habitual phase and pled guilty to being an habitual offender. The court entered

       a judgment of conviction for obstruction of justice as a level 6 felony and did

       not enter a conviction on false informing as a class A misdemeanor. It

       sentenced Bolin for obstruction of justice as a level 6 felony to “a jail sentence

       Court of Appeals of Indiana | Memorandum Decision 79A05-1710-CR-2442 | May 11, 2018   Page 7 of 12
       of 910 days enhanced by 1,460 days to run consecutive, 910 days suspended

       upon timely and satisfactory completion of all terms and conditions of

       probation.” Appellant’s Appendix Volume II at 22. The court also ordered

       that Bolin serve “1460 days executed in the Indiana Department of Corrections

       with credit for good time.” Id.


                                                   Discussion

[12]   The issue is whether the evidence is sufficient to sustain Bolin’s conviction for

       obstruction of justice as a level 6 felony. When reviewing claims of

       insufficiency of the evidence, we do not reweigh the evidence or judge the

       credibility of witnesses. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007), reh’g

       denied. We consider conflicting evidence most favorably to the trial court’s

       ruling. Id. We affirm the conviction unless “no reasonable fact-finder could

       find the elements of the crime proven beyond a reasonable doubt.” Id. (quoting

       Jenkins v. State, 726 N.E.2d 268, 270 (Ind. 2000)). The evidence is sufficient if

       an inference may reasonably be drawn from it to support the verdict. Id. at 147.


[13]   Bolin argues the State failed to prove beyond a reasonable doubt that the

       allegations contained in the e-mails sent from samualsmith645@gmail.com

       were false. He argues that there was no time frame referenced in State’s

       Exhibits 1 and 2 as to when the purported conversation between S.T. and

       Lindsey Bishop occurred. He argues that the State contended at trial that he

       authored the emails and asserts that there was no evidence that he was not a

       member of the church in Russiaville nor that he would not have had the

       opportunity to overhear a conversation between S.T. and Bishop. He also
       Court of Appeals of Indiana | Memorandum Decision 79A05-1710-CR-2442 | May 11, 2018   Page 8 of 12
       argues that Gross never testified that either Bishop or S.T. expressly denied the

       purported conversation.


[14]   The State argues that the emails admitted as State’s Exhibits 1 and 2 constituted

       false records, documents, or things. It asserts that the only reasonable inference

       from the evidence is that Bolin sent State’s Exhibits 1 and 2 under the false

       identity of Samual Smith because “Smith’s” account of actually hearing S.T.

       and L.T. discuss a plan to frame Tran was false. Appellee’s Brief at 13.


[15]   The offense of obstruction of justice is governed by Ind. Code § 35-44.1-2-2

       which provided at the time of the offense that “[a] person who . . . makes,

       presents, or uses a false record, document, or thing with intent that the record,

       document, or thing, material to the point in question, appear in evidence in an

       official proceeding or investigation to mislead a public servant . . . commits

       obstruction of justice, a Level 6 felony.”2 The State alleged that Bolin “did

       knowingly or intentionally make, present or use a false record/document, to-

       wit: emails asserting false information about the criminal case State [v.] James

       Tran, which purported to be material to a point in question, and the defendant

       did so with the intent that said emails appear in evidence in an official

       proceeding or investigation to mislead State of Indiana, a public servant.”

       Appellant’s Appendix Volume II at 82.




       2
           Subsequently amended by Pub. L. No. 252-2017, § 15 (eff. July 1, 2017).


       Court of Appeals of Indiana | Memorandum Decision 79A05-1710-CR-2442 | May 11, 2018   Page 9 of 12
[16]   The record reveals that emails were sent to Lieutenant Dowell regarding the

       Tran case on September 11, 2016, from “Samual Smith” alleging that he was a

       respectable person in the Church, and that he overheard a conversation between

       Lindsey Bishop and S.T. regarding a plan to falsely accuse Tran of sexual acts.

       State’s Exhibit 1. The next day, “Samual Smith” sent another email to

       Lieutenant Dowell making similar allegations. State’s Exhibit 2. That same

       day, an email from “[S]tephen [B]olin” from the email address

       singlefather_of_one@yahoo.com was sent to Lieutenant Dowell which stated

       in part that he was not going to allow him or the prosecutors to convict an

       innocent man. State’s Exhibit 3. An attachment to the email contained a letter

       dated September 12, 2016, from “Stephen K. Bolin ‘Defendants [sic] Legal

       Advisor,’” addressed to Judge Busch, regarding Tran’s case. State’s Exhibit 3a.

       Investigator Gross was unable to find any Samual Smith affiliated with the

       church in Russiaville where Moody and Lindsey Bishop attended church and

       where S.T. had previously attended church, determined that the victims had not

       met a person named Samual Smith, and found that S.T. was not attending the

       church in Russiaville “at this particular time when Samual Smith supposedly

       heard this conversation.” Transcript at 75. Investigator Gross also re-

       interviewed the victims with respect to the allegations, Lindsey Bishop, other

       church members, Moody, and Pastor Bishop. When she “re-interviewed or

       approached the two ladies from the church” and the victims, they were upset.

       Id. at 98. Bolin told Investigator Gross that he was Tran’s “Bunkie for 75

       days,” that the victims never stated anything about the birthmarks on Tran’s



       Court of Appeals of Indiana | Memorandum Decision 79A05-1710-CR-2442 | May 11, 2018   Page 10 of 12
       penis, that he sent emails to Lieutenant Dowell, and that his email address was

       singlefather_of_1@yahoo.com. State’s Exhibit 4a at 1.


[17]   When asked if there was any distinction between State’s Exhibits 1, 2, 3 and 3a,

       Investigator Gross answered: “The improper grammar, there’s several letters or

       words in here that are capitalized. Several words in here that are capitalized.

       Just the connection between this being written on the same day as this email.”

       Transcript at 73. The trial court was able to compare the emails sent by

       “Samual Smith” and the emails and letter sent by Bolin.


[18]   At some point, Investigator Gross discovered some phone calls between Tran in

       the Tippecanoe County Jail and phone number 765-476-3214. Investigator

       Leshney determined that phone number verified the email account of

       samualsmith645@gmail.com, was associated with the email address of

       stephenbolin645@gmail.com, and was also the recovery phone number for the

       email address of singlefather_of_one@yahoo.com. He also determined that

       both email addresses of singlefather_of_one@yahoo.com and

       samualsmith645@gmail.com addresses were using the same IP address on

       September 11th and 12th and that the IP address for the date range of

       September 1st to October 1st 2016 was assigned to the Knights Inn in Lafayette

       where Bolin had been staying from September 7th to the 14th.


[19]   Based upon the record, we conclude that the State presented evidence of a

       probative nature from which a reasonable trier of fact could have determined




       Court of Appeals of Indiana | Memorandum Decision 79A05-1710-CR-2442 | May 11, 2018   Page 11 of 12
       beyond a reasonable doubt that Bolin committed obstruction of justice as a level

       6 felony.


                                                   Conclusion

[20]   For the foregoing reasons, we affirm Bolin’s conviction for obstruction of justice

       as a level 6 felony.


[21]   Affirmed.


       Bailey, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A05-1710-CR-2442 | May 11, 2018   Page 12 of 12